Title: From John Adams to Caleb Stark, Jr., 1 February 1824
From: Adams, John
To: Stark, Caleb, Jr.


				
					My Dear Stark.
					Washington 1 February 1824
				
				After waiting somewhat impatiently I allow for your last it came to hand on friday & delighted me exceedingly as it contained much information concerning our classmates of whom I hear nothing in any other way. One thing I have heard however by the newspapers which I should have preferred not to have heard I mean the death of Levett. It would seem that we have hardly yet been long enough absent from Alma Mater to hear of the death of those who were as high in life & youth as we; but when I think of what I knew him there, the deading truth strikes upon me that the heart which was warmed by the impulse of youthful friendship is now cold & immoveable in the silent grave. He was not it is true, a dashing blade, or the disciple of maddening dissipation; he had not, the wealth of Peru; he had not the polish of the world; he had not the gay & thoughtless spirits of some; but he had a heart; a kind & feeling heart; he loved his classmates with the sober, well moderated affection of a man; He is gone: One more is taken from the little band who lived with & felt for each other. May that God in whose presence he must stand & recieve his judgment, forgive his failings & reward his good deeds. I hear frequently from Bob Burten & through him of Clark his Chum: but seldom of any one else—The Representative from Charleston gave me some news of Haskell—In  my last I attempted a description of a ball & would in this do something or other to afford you amusement but I am very far from such a state of feeling as that would require owing to a recent death which has struck thrown a damp upon all our gaiety & dissipations, It was the loss of a young woman who was married just this time last year & whose wedding caused great part of last winters gaiety. She died a few days after having brought a young boy into the world which she left as a legacy to her husband. He is one of the French Legation & his situation is dreadful as you may suppose. But I will not trouble you with details in which you can be but little interested & upon which I might delay too long.Your description of your fellow students does not cause me much desire to become acquainted with them. Mine at present are of somewhat different a character. Mostly which play a few moments round the candle then burn themselves to death—I have no young men with whom I can have any friendly intercourse & only meet such chaps as will do very well for Ball Room acquaintances. Besides which I am called by duties to be more in the company of older men & of mighty dignity—My time is spent partly at Congress where for two weeks we have had some very interesting debates; part of the time in reading Law & part of the time in dancing at balls & parties Tomorrow the Supreme Court commences its session & I shall endeavour to attend its session very regularly. But this is the fourth letter I have written to day & my fingers tell me it is time to sign myself / Your friend & Classmate
				
					John Adams—
				
				
			